Appeals and cross appeal from an order of the Supreme Court, Cayuga County (Thomas G. Leone, A.J.), entered December 19, 2013. The order, inter alia, denied the motion of plaintiffs for sanctions against defendant BJ’s Wholesale Club, Inc., for spoliation of evidence, and denied the motions of defendants for summary judgment dismissing the complaint.
It is hereby ordered that the order so appealed from is unanimously affirmed without costs. Present — Scudder, P.J., Centra, Peradotto, Valentino and Whalen, JJ.